Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102 a(2) as being anticipated by Song (US 2020/0102780).

Claim 1, Song teaches an open-close body controller, comprising:
a control unit (Fig. 1, controller 4) that controls a motor unit to open and close an open-close body arranged on a vehicle door between a fully closed position and a fully open position (par. 30: a power window motor 1 may be rotated forward or in reverse through reception of a specific voltage transferred from an PET 2, and through this, a window 3 of a vehicle may be opened or closed),
wherein the control unit executes a normal temperature voltage control that adjusts a speed of the open-close body by controlling a voltage supplied to the motor unit during a closing action when an outside temperature is a normal temperature (par. 41: normal temperature is in the range (5C-30C) the controller output of motor to operate at speed set by user which has lower torque output) and 
supplies the motor unit with a higher voltage than that in the normal temperature voltage control when the outside temperature is deviated from the normal temperature (par. 36: when the current ambient temperature of the vehicle detected using the ambient temperature sensor 6b is greater than the maximum set temperature may be determined (step S5), and when the current ambient temperature is greater than the maximum set temperature, the motor 1 for the power window may be operated by the controller 4 to have a maximum output (step S4), and at that time, the output torque of the motor 1 may be maximized).

Claim 2, Song teaches wherein the control unit supplies an externally supplied voltage to the motor unit without executing the normal temperature voltage control so that the voltage supplied to the motor unit when the outside temperature is deviated from the normal temperature is higher than that in the normal temperature voltage control (par. 29-30: since this is relate to operating window within a vehicle, the supplied voltage to the motor unit would inherently coming from a battery source within the vehicle.  Additionally, variation of the controlled voltage is don’t through FET 2 as shown in Figure 1).

Claim 3, Song teaches wherein when the outside temperature is deviated from the normal temperature, the voltage supplied to the motor unit in a predetermined section before where the open-close body is fully closed is higher than that in the normal temperature voltage control (par. 37: Accordingly, in the present disclosure, in response to determining that the ambient temperature of the vehicle is equal to or greater than about 30° C. that is the maximum set temperature, the motor 1 for the power window may be operated with the maximum output to cause the output torque of the motor 1 to be maximized when the user operates the switch 5.  Additionally, as shown in Figure 3, during normal operation (line A) different sections voltage is not at maximized output).

Claim 4, Song teaches wherein the predetermined section before where the open-close body is fully closed is a range in which a glass run is arranged on a window frame of a vehicle (Fig. 3, shows different voltages in different sections from closed-open of the vehicle window).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167. The examiner can normally be reached Monday - Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN T NGUYEN/           Primary Examiner, Art Unit 2683